Citation Nr: 9916839	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  90-27 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a neurological 
disorder, currently evaluated as 30 percent disabling.  

2.  Entitlement to an effective date prior to May 5, 1993, 
for a total disability rating based upon individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to July 
1977.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for multiple 
sclerosis.

In February 1988, the Board remanded the case to the RO for 
further development.  In August 1989, the Board granted 
service connection for a neurologic disability.  Later that 
month, the RO effectuated that decision and assigned a 30 
percent evaluation and an effective date for service 
connection of January 13, 1986.

The veteran filed a claim for a total rating based on 
individual unemployability due to service-connected 
disability (TRIU) in September 1989.  In the same month, the 
veteran indicated disagreement with the assigned 30 percent 
evaluation and asserted that an earlier effective date should 
be assigned.  In October 1989, the RO granted an earlier 
effective date of December 9, 1983.  The RO denied an 
increased evaluation for a neurologic disability and a TRIU 
in January 1990.  The case was returned to the Board for 
appellate consideration.

The Board remanded the claims for an increased evaluation for 
a neurological disability and a TRIU in February 1991.  The 
purpose of the remand was to ascertain if the veteran had 
psychiatric manifestations of his service-connected 
neurological disability.  In July 1991, the RO continued to 
deny the veteran's claims.  In February 1992, the Board again 
remanded the case to the RO because the RO had not given 
consideration to the veteran's psychiatric disability. The RO 
denied service connection for a psychiatric disability in 
July 1993.

In June 1994, the Board granted service connection for a 
chronic depressive disorder on the basis that it was a result 
of his demyelinating disorder.  The issues of an increased 
evaluation for neurologic disability and a TRIU were remanded 
to the RO.  The RO effectuated that decision in June 1994.  A 
30 percent evaluation was assigned for the veteran's 
depressive disorder.  The RO continued to deny the claim for 
a TRIU.

In March 1995, the RO granted an increased evaluation for the 
depressive disorder to 70 percent.  The RO granted a TRIU and 
assigned an effective date of August 16, 1994.  The veteran, 
in an April 1995 letter to the RO, asserted that he should be 
granted a permanent TRIU.  The case was then returned to the 
Board.

In August 1995, the Board remanded the issues of an increased 
evaluation for neurologic disability and an earlier effective 
date prior to August 16, 1994, for the TRIU to the RO.  
Additional development was necessary since there were medical 
records related to a Social Security disability claim, and 
the veteran's private insurance disability claim which were 
not in the claims folder.

In April 1996, the RO granted basic eligibility to Dependents 
Educational Assistance on the basis that the veteran was 
permanently and totally unemployable due to his service 
connected disabilities.

In January 1997, the RO assigned an earlier effective date 
for the TRIU to May 5, 1993, and continued to deny an 
increased evaluation for the neurologic disability.  In June 
1997, this matter was once again remanded for additional 
development.  Following the development, the RO, in a 
February 1999 supplemental statement of the case, continued 
the 30 percent disability evaluation for the veteran's 
neurological disorder and confirmed the May 5, 1993, 
effective date for the total disability evaluation based upon 
individual unemployability.  

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating with regard to his 
neurological disorder and has properly perfected his appeal 
as to this issue.  Therefore, the propriety of each rating 
during the time period from December 9, 1983, through the 
point in time when a final resolution has been reached, is 
currently before the Board.  Grantham v. Brown, 114 F.3d 1156 
(1997); Fenderson v. West, 12 Vet. App. 119 (1999).


REMAND

As part of its June 1997 remand, the Board requested that the 
RO obtain records from the Social Security Administration, 
the Department of Labor, Mobil Oil, MetLife, and the attorney 
who represented the veteran in his civil lawsuit against 
Mobil Oil. 

The Board noted that Mobil Oil, in a January 1996 letter, 
supplied the names and docket numbers of the suits brought by 
the veteran after his accident in 1981.  In addition, Mobil 
also supplied the name and address of the veteran's attorney 
and his disability insurance company.  Mobil indicated that 
the medical records in the Mobil internal legal files were in 
dead storage.  It further noted that they could be retrieved 
and that the medicals could be forwarded, if the RO so 
desired. 

In conjunction with the Board remand, the RO sent a letter to 
the veteran requesting that he contact Mobil Oil and have 
them send all records located in their internal file, that 
the veteran contact the MetLife Disability Unit and have them 
send all records associated with his case, and that the 
veteran contact his attorney and have him send any medical 
records associated with the disability claim.  

In June 1997, the RO sent letters to the Department of Labor 
and the Social Security Administration requesting that they 
forward any records made in conjunction with claims by the 
veteran.  

In a September 1997 statement in support of claim, the 
veteran indicated that he had supplied medical files, legal 
files, and supporting documents on numerous occasions.  He 
noted that he did not have anything else in his possession.  
He further indicated that if the Department of Labor, SSA, 
and Mobil Oil would not respond to the VA, he knew that they 
would not respond to him.  He also noted that he had not 
spoken to his attorney in years and that he had all the 
records.  He requested that the RO please contact the above 
parties again to attempt to obtain these records.  In March 
1998, the requested records were received from the SSA.  

To date, there has been no response from the Department of 
Labor with regard to the veteran's disability claim.  It 
further appears that the RO has made no attempts to obtain 
the records from Mobil Oil, the veteran's attorney, or 
MetLife as was required by the Board in its previous remand 
and as was requested by the veteran in his September 1997 
statement.  The Board notes that the Court of Appeals for 
Veterans Claims (Court) in the case of Stegall v. West, 11 
Vet.App. 268 (1998).  held that a remand was necessary when 
the RO failed to follow the directives contained in a Board 
remand.

The Board specifically notes that the January 1996 letter 
from Mobil Oil indicated that the Mobil files could be 
retrieved from dead storage.  It also provided the specific 
contact person for MetLife.  It further provided the address 
for the attorney who represented the veteran in his civil 
lawsuits.  Despite having this information, the RO did not 
attempt to obtain any of these records.  The Board noted in 
its previous remand that the records which related to the 
litigation for the veteran's disability claims after his 1981 
accident could be of probative value in determining the date 
of the veteran's total disability.

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim. 38 U.S.C.A. § 5107 (a) 
(West 1991 & Supp. 1995); 38 C.F.R. § 3.103(a) (1998).  The 
Court has held that the duty to assist the veteran in 
obtaining available facts and evidence to support his claim 
includes obtaining pertinent evidence that applies to all 
relevant facts.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

With regard to the veteran's claim for an increased 
evaluation, the Board notes that at the time of an August 
1998 VA ophthalmological examination, the examiner noted that 
the veteran should be afforded a visually evoked response 
test to determine if the veteran had an optic pathway lesion 
anterior to the chiasm.  The examiner noted that such a 
finding could be attributed to the veteran's neurologic 
condition, if present.  It does not appear that this test has 
been performed.  The Board further notes that the veteran has 
reported that his condition waxes and wanes.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate date of 
treatment for all VA and non-VA health 
care providers who have treated him since 
June 1998 for his service-connected 
neurologic disability.  After obtaining 
any necessary authorization from the 
veteran, the RO should obtain copies of 
pertinent treatment records identified by 
the veteran, and associate them with the 
claims folder.  

2.  The RO should, after obtaining proper 
authorization from the veteran, obtain 
and associate with the claims file copies 
of all records relating to the veteran 
from the MetLife Disability Unit, P. O. 
Box 3017, Utica, New York, 13504.

3.  The RO should, after obtaining proper 
authorization from the veteran, obtain 
and associate with the claims file copies 
of all records relating to the veteran 
from Mobil Exploration and Producing 
U.S., 1250 Poydras Plaza New Orleans, LA 
70113-1892.  The RO should inform Mobil 
that the veteran's records relating to a 
January 5, 1981, accident are located in 
dead storage and that all attempts to 
obtain these records should be made.  

4.  The RO should, after obtaining proper 
authorization from the veteran, obtain 
and associate with the claims file copies 
of all records relating to the veteran 
from Attorney John F. Blackwell, P. O. 
Box 13910, New Iberia, LA 70562. 

5.  The RO should, after obtaining proper 
authorization from the veteran, obtain 
and associate with the claims folder 
copies of all records of the veteran used 
in making an award determination from the 
United States Department of Labor, 1123 
Nort Ave. D, Crowley, LA 70526.  If the 
Department of labor does not have any 
records it should respond in this manner.  

6.  The veteran should be provided the 
opportunity to undergo a special VA 
neurologic examination to determine the 
extent and severity of his service-
connected neurologic disability.  The 
veteran's claims folder should be 
provided to the examiner for review in 
conjunction with to the examination.  All 
necessary tests and studies should be 
performed and all findings must be 
reported in detail.  Testing should 
include an ophthalmological examination, 
with a visually evoke response test being 
performed.  The examination reports 
should include a full description of the 
veteran's symptoms, clinical findings, 
and any functional impairment 
attributable to the disorder. 

7.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

8.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claims of entitlement to 
increased ratings for a neurologic 
disability and an effective date prior to 
May 5, 1993, for a total disability 
evaluation based upon individual 
unemployability for service-connected 
disabilities.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case with regard to the additional 
development and the reasons for the decision rendered.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


